                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NICOLE RAYFIELD                                                   CIVIL ACTION
                          v.                                       NO. 19-3230
 CHEYNEY UNIVERSITY OF
 PENNSYLVANIA, JEFFREY JONES,
 and AARON WALTON

                                                         ORDER

          AND NOW, on this 16th day of January, 2020, after careful consideration of Defendant

Cheyney University of Pennsylvania’s (“Cheyney”) Motion to Dismiss (ECF 13), Plaintiff’s

Response (ECF 14), and Cheyney’s Reply (ECF 15), for the reasons stated in the accompanying

Memorandum, it is hereby ORDERED that Cheyney’s Motion to Dismiss is GRANTED as

follows:

          1. Count II of the Second Amended Complaint is DISMISSED as to Cheyney only,

               without prejudice, and with leave to refile in state court;

          2. Count III of the Second Amended Complaint is DISMISSED without prejudice, and

               with leave to refile in state court; and

          3. Count IV of the Second Amended Complaint is DISMISSED without prejudice, and

               with leave to refile in state court.



                                                                         BY THE COURT:

                                                                         /s/ Michael M. Baylson
                                                                         _______________________________
                                                                         MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 19\19-3230 Rayfield v. Cheyney Univ\19cv3230 - Order MtD.docx
